           Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 1 of 9




                       THIS NOTE AND THE COMMON STOCK
                       ISSUABLE UPON CONVERSION OF THIS NOTE
                       HAVE NOT BEEN AND WILL NOT BE
                       REGISTERED WITH THE UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION OR
                       THE SECURITIES COMMISSION OF ANY STATE
                       PURSUANT TO AN EXEMPTION FROM
                       REGISTRATION PROVIDED UNDER THE
                       SECURITIES ACT OF 1933, AS AMENDED, AND
                       THE RULES AND REGULATIONS
                       PROMULGATED THEREUNDER (THE "1933
                       ACT")


                                                                              US $31,500.00


                            4CABLE TV INTERNATIONAL, INC.
                          8% CONVERTIBLE REDEEMABLE NOTE
                                DUE FEBRUARY 25, 2016


        FOR VALUE RECEIVED, 4Cable TV International, Inc. (the "Company") promises to
pay to the order of ADAR BAYS, LLC and its authorized successors and permitted assigns
("Holder"), the aggregate principal face amount of Thirty One Thousand Five Hundred Dollars
exactly (U.S. $31,500.00) on February 25, 2016 ("Maturity Date") and to pay interest on the
principal amount outstanding hereunder at the rate of 8% per annum commencing on February
25, 2015. This Note contains a 5% original issue discount such that the purchase price is
$30,000.00. The interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 3411 Indian Creek Drive, Suite 403, Miami Beach, FL
33140, initially, and if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time. The Company will pay each interest payment
and the outstanding principal due upon this Note before or on the Maturity Date, less any
amounts required by law to be deducted or withheld, to the Holder of this Note by check or wire
transfer addressed to such Holder at the last address appearing on the records of the Company.
The forwarding of such check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in Common Stock
(as defined below) pursuant to paragraph 4(b) herein.

               This Note is subject to the following additional provisions:

                1.     This Note is exchangeable for an equal aggregate principal amount of
..5k
Initials
          Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 2 of 9




Notes of different authorized denominations, as requested by the Holder surrendering the same.
No service charge will be made for such registration or transfer or exchange, except that Holder
shall pay any tax or other governmental charges payable in connection therewith.
               2.      The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.
                3.      This Note may be transferred or exchanged only in compliance with the
Securities  Act of 1933, as amended ("Act") and applicable state securities laws. Any attempted
transfer to a non qualifying party shall be treated by the Company as void. Prior to due present-
                 -




ment for transfer of this Note, the Company and any agent of the Company may treat the person
in whose name this Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor any such
agent shall be affected or bound by notice to the contrary. Any Holder of this Note electing to
exercise the right of conversion set forth in Section 4(a) hereof, in addition to the requirements
set forth in Section 4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by telecopy) of such
Notice of Conversion shall be the Conversion Date.

                4.     (a)     The Holder of this Note is entitled, at its option, at any time, to
convert all or any amount of the principal face amount of this Note then outstanding into shares
of the Company's common stock (the "Common Stock"), at a price ("Conversion Price") for each
share of Common Stock equal to 60% of the lowest trading price of the Common Stock as re-
ported on the National Quotations Bureau OTCQB exchange which the Company's shares are
traded or any exchange upon which the Common Stock may be traded in the future ("Ex-
cha
nge"),   for the ten prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax or other elec-
tronic method of communication to the Company after 4 P.M. Eastern Standard or Daylight Sav-
ings Time if the Holder wishes to include the same day closing price). If the shares have not been
delivered within 3 business days, the Notice of Conversion may be rescinded. Such conversion
shall be effectuated by the Company delivering the shares of Common Stock to the Holder with-
in 3 business days of receipt by the Company of the Notice of Conversion. Once the Holder has
received such shares of Common Stock, the Holder shall surrender this Note to the Company,
executed by the Holder evidencing such Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued, but unpaid in-
terest shall be subject to conversion. No fractional shares or scrip representing fractions of
 shares will be issued on conversion, but the number of shares issuable shall be rounded to the
                                                                                                the
 nearest whole share. In the event the Company experiences a DTC "Chill" on its shares,In no
 conversion price shall be decreased to 50% instead of 60% while that "Chill" is    in effect.
 event shall the Holder be allowed to effect a conversion if such conversion, along with all other
 shares of Company Common Stock beneficially owned by the Holder and its affiliates would ex-
 ceed 9.9% of the outstanding shares of the Common Stock of the Company.

                (b)     Interest on any unpaid principal balance of this Note shall be paid at the
 rate of 8% per annum. Interest
                                shall be paid by the Company in Common Stock ("Interest
                                                  2

   Initials
             Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 3 of 9




Shares"). Holder may, at any time, send in a Notice of Conversion to the Company for Interest
Shares based on the formula provided in Section 4(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

                 (c)     During the first six months this Note is in effect, the Company may re-
deem this Note by paying to the Holder an amount as follows: (i) if the redemption is within the
first 60 days this Note is in effect, then for an amount equal to 115% of the unpaid principal
amount of this Note along with any interest that has accrued during that period, (ii) if the re-
demption is after the 60 th day this Note is in effect, but less than the 121 st day this Note is in ef-
fect, then for an amount equal to 125% of the unpaid principal amount of this Note along with
any accrued interest., (iii) if the redemption is after the 120 th day this Note is in effect, but less
than the 181 st day this Note is in effect, then for an amount equal to 130% of the unpaid principal
amount of this Note along with any accrued interest. This Note may not be redeemed after 180
days. The redemption must be closed and paid for within 3 business days of the Company send-
ing the redemption demand or the redemption will be invalid and the Company may not redeem
this Note.


                (d)    Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a reclassification, capital
reorganization or other change or exchange of outstanding shares of the Common Stock, other
than a forward or reverse stock split or stock dividend, or (iii) any consolidation or merger of the
Company with or into another person or entity in which the Company is not the surviving entity
(other than a merger which is effected solely to change the jurisdiction of incorporation of the
Company and results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and (iii) being re-
ferred to as a "Sale Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder may convert the un-
paid principal amount of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion Price.

                (e)     In case of any Sale Event (not to include a sale of all or substantially all of
the Company's assets) in connection with which this Note is not redeemed or converted, the
Company shall cause effective provision to be made so that the Holder of this Note shall have
the right thereafter, by converting this Note, to purchase or convert this Note into the kind and
number of shares of stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or merger by a holder of
the number of shares of Common Stock that could have been purchased upon exercise of the
Note and at the same Conversion Price, as defined in this Note, immediately prior to such Sale
Event. The foregoing provisions shall similarly apply to successive Sale Events. If the considera-
tion received by the holders of Common Stock is other than cash, the value shall be as deter-
mined by the Board of Directors of the Company or successor person or entity acting in good
faith.

                                                    3

  Initials
            Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 4 of 9




                5.      No provision of this Note shall alter or impair the obligation of the Com-
pany, which is absolute and unconditional, to pay the principal of, and interest on, this Note at
the time, place, and rate, and in the form, herein prescribed.

                6.      The Company hereby expressly waives demand and presentment for pay-
ment, notice of non-payment, protest, notice of protest, notice of dishonor, notice of acceleration
or intent to accelerate, and diligence in taking any action to collect amounts called for hereunder
and shall be directly and primarily liable for the payment of all sums owing and to be owing
hereto.

                7.     The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting any amount due
under this Note.

                8.      If one or more of the following described "Events of Default" shall occur:

               (a)    The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

                (b)     Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or hereafter furnished by or
on behalf of the Company in connection with the execution and delivery of this Note, or the Se-
curities Purchase Agreement under which this note was issued shall be false or misleading in any
respect; or

                (c)     The Company shall fail to perform or observe, in any respect, any cove-
nant, term, provision, condition, agreement or obligation of the Company under this Note or any
other note issued to the Holder; or

                 (d)     The Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (4) apply for or consent to the appointment of a trus-
tee, liquidator or receiver for its or for a substantial part of its property or business; (5) file a peti-
tion for bankruptcy relief, consent to the filing of such petition or have filed against it an invol-
untary petition for bankruptcy relief, all under federal or state laws as applicable; or

                (e)      A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not be discharged with-
in sixty (60) days after such appointment; or

                 (f)    Any governmental agency or any court of competent jurisdiction at the in-
stance of any governmental agency shall assume custody or control of the whole or any substan-
tial portion of the properties or assets of the Company; or

               (g)     One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall be entered or filed
                                                4
siop
 Initials
            Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 5 of 9




against the Company or any of its properties or other assets and shall remain unpaid, unvacated,
unbonded or unstayed for a period of fifteen (15) days or in any event later than five (5) days
prior to the date of any proposed sale thereunder; or


               (h) The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange, then trading
in the Common Stock shall be suspended for more than 10 consecutive days;
                (i)     If a majority of the members of the Board of Directors of the Company on
the date hereof are no longer serving as members of the Board;

                      The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 3 business days of its receipt of a Notice
of Conversion; or

               (k)      The Company shall not replenish the reserve set forth in Section 12, with-
in 3 business days of the request of the Holder.

            (1)    The Company shall not be "current" in its filings with the Securities and
Exchange Commission; or

             (m) The Company shall lose the "bid" price for its stock and a market (includ-
ing the OTCBB marketplace or other exchange)

Then, or at any time thereafter, unless cured within 5 days, and in each and every such case, un-
less such Event of Default shall have been waived in writing by the Holder (which waiver shall
not be deemed to be a waiver of any subsequent default) at the option of the Holder and in the
Holder's sole discretion, the Holder may consider this Note immediately due and payable, with-
out presentment, demand, protest or (further) notice of any kind (other than notice of accelera-
tion), all of which are hereby expressly waived, anything herein or in any note or other instru-
ments contained to the contrary notwithstanding, and the Holder may immediately, and without
expiration of any period of grace, enforce any and all of the Holder's rights and remedies provid-
ed herein or any other rights or remedies afforded by law. Upon an Event of Default, interest
shall accrue at a default interest rate of 24% per annum or, if such rate is usurious or not permit-
ted by current law, then at the highest rate of interest permitted by law. In the event of a breach
of Section 8(k) the penalty shall be $250 per day the shares are not issued beginning on the 4th
day after the conversion notice was delivered to the Company. This penalty shall increase to
$500 per day beginning on the 10 th day. The penalty for a breach of Section 8(n) shall be an in-
crease of the outstanding principal amounts by 20%. In case of a breach of Section 8(i), the out-
standing principal due under this Note shall increase by 50%. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by 10%.

If the Holder shall commence an action or proceeding to enforce any provisions of this Note, in-
cluding, without limitation, engaging an attorney, then if the Holder prevails in such action, the
Holder shall be reimbursed by the Company for its attorneys' fees and other costs and expenses
                                                 5

 Initials
             Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 6 of 9




incurred in the investigation, preparation and prosecution of such action or proceeding.

                       Make-Whole for Failure to Deliver Loss. At the Holder's election, if the
Company fails for any reason to deliver to the Holder the conversion shares by the by the 3rd
business day following the delivery of a Notice of Conversion to the Company and if the Holder
incurs a Failure to Deliver Loss, then at any time the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Failure to Deliver Loss and
the Company must make the Holder whole as follows:
Failure to Deliver Loss = [(High trade price at any time on or after the day of exercise) x (Num-
ber of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such cash payment
must be made by the third business day from the time of the Holder's written notice to the Com-
pany.

                9.     In case any provision of this Note is held by a court of competent jurisdic-
tion to be excessive in scope or otherwise invalid or unenforceable, such provision shall be ad-
justed rather than voided, if possible, so that it is enforceable to the maximum extent possible,
and the validity and enforceability of the remaining provisions of this Note will not in any way
be affected or impaired thereby.

               10.    Neither this Note nor any term hereof may be amended, waived, dis-
charged or terminated other than by a written instrument signed by the Company and the Holder.

                 11.     The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least 12 months have passed
since the Company has reported form 10 type information indicating it is no longer a "shell issu-
er. Further. The Company will instruct its counsel to either (i) write a 144 opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder's counsel.

                 12. The Company shall issue irrevocable transfer agent instructions reserving
2,916,000 shares of its Common Stock for conversions under this Note (the "Share Reserve").
Upon full conversion of this Note, any shares remaining in the Share Reserve shall be cancelled.
The Company shall pay all costs associated with issuing and delivering the shares. The company
should at all times reserve a minimum of four times the amount of shares required if the note
would be fully converted. The Holder may reasonably request increases from time to time to re-
serve such amounts.


               13.     The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc. This notice shall be
given to the Holder as soon as possible under law.

               14.    This Note shall be governed by and construed in accordance with the laws
of New York applicable to contracts made and wholly to be performed within the State of New
York and shall be binding upon the successors and assigns of each party hereto. The Holder and
                                               6
5.Kik
  Initials
             Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 7 of 9




the Company hereby mutually waive trial by jury and consent to exclusive jurisdiction and venue
in the courts of the State of New York. This Agreement may be executed in counterparts, and
the facsimile transmission of an executed counterpart to this Agreement shall be effective as an
original.




                                                7
      IP'
  Initials
         Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 8 of 9




               IN WITNESS WHEREOF, the Company has caused this Note to be duly execut-
ed by an officer thereunto duly authorized.


Dated:   S) q ) 9-0/c


                                 4CABLE TV T ATIONAL, INC

                                 By:

                                Title:   r es/




                                           8
S/01-2--
 Initials
            Case 1:21-cv-04268-DLC Document 1-3 Filed 05/12/21 Page 9 of 9




                                           EXHIBIT A


                                   NOTICE OF CONVERSION

               (To be Executed by the Registered Holder in order to Convert the Note)

                The undersigned hereby irrevocably elects to convert $                  of the above
Note into              Shares  of Common    Stock  of 4Cable   TV International, Inc. ("Shares") ac-
cording to the conditions set forth in such Note, as of the date written below.

              If Shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer and other taxes and charges payable with respect thereto.

Date of Conversion:
Applicable Conversion Price:
Signature:
                     [Print Name of Holder and Title of Signer]
Address:


SSN or EIN:
Shares are to be registered in the following name:

Name:
Address:
Tel:
Fax:
SSN or EIN:

Shares are to be sent or delivered to the following account:

Account Name:
Address:




                                                 9

 Initials
